                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANDERSON R. DASILVA,

                       Plaintiff,

               v.                                            Case No. 19-C-825

KYLE DEMERS, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Anderson R. DaSilva, who is representing himself, is proceeding with a claim that

the defendants violated the Eighth Amendment proscription of cruel and unusual punishment by

using excessive force against him at the Waupun Correctional Institution on November 2, 2018,

then failing to properly treat his injuries. Dkt. No. 18. On September 1, 2020, the defendants filed

a motion for summary judgment. Dkt. No. 32. The motion is fully briefed and ready for decision.

For the reasons explained below, the Court will grant the motion for summary judgment and

dismiss this case.

                                             FACTS

       At the relevant time, DaSilva was an inmate at the Waupun Correctional Institution (WCI).

Dkt. No. 34, ¶1. The defendants were employed at WCI: Jacob Dorn, Kyle Demers, Nathan Pach,

Jason Sonntag, and David Dingman were correctional officers; and Jennifer Kacyon and Robert

Ahlborg were nurses. Id., ¶¶2-3.

       On November 2, 2018, DaSilva was housed in the Restrictive Housing Unit. Id., ¶¶10-12.

At around 5:30 p.m., Dorn went to DaSilva’s cell to conduct a pat search before escorting DaSilva
to the recreation cells. Id., ¶¶11-12. Dorn explains that pat searches are common prior to an escort

to make sure that an inmate is not bringing contraband with him to another location. Id., ¶12.

During the pat search, Dorn felt a “balled-up” item in DaSilva’s groin area, which he suspected

was contraband. Id., ¶¶13-16. DaSilva admits that he had contraband in his pants—he states that

he had been saving his prescription pills for a few days for the purpose of overdosing and he placed

the pills in his pants when he heard the announcement that recreation would be at 5:30 p.m. that

day. Dkt. No. 57, ¶1.

       Dorn then took DaSilva to a holding cell to conduct a strip-search, and Pach assisted. Dkt.

No. 34, ¶¶16-17. During the strip search, DaSilva attempted to place his hand down his pants

several times. Id., ¶¶18-20. Each time, Dorn pulled out his Mark III OC streamer and ordered

DaSilva to remove his hands from his pants. Id. At one point, DaSilva turned his back to Dorn

and appeared to reach further into his underwear. Id., ¶20. Dorn then sprayed a one second burst

of the OC streamer into the holding cell and continued to tell DaSilva to remove his hands from

his underwear. Id., ¶21. DaSilva then brought his hands towards his mouth and Dorn sprayed

another one second burst of the OC streamer into the holding cell. Id., ¶23. Dorn explains that he

used the spray to prevent DaSilva from taking the pills and harming himself. Id., ¶22. According

to DaSilva, Dorn used the entire bottle of OC spray during the two bursts. Dkt. No. 57, ¶2. DaSilva

also states that he had already swallowed the pills after the first spray, so the second spray was

unnecessary. Dkt. No. 58, ¶23.

       About 15 seconds after the second OC burst, DaSilva dropped the balled-up item, turned

to face staff, and placed his hands outside the trap so he could be restrained. Dkt. No. 34, ¶24.

DaSilva was then secured to the door so that the officers could continue the strip-search. Id., ¶25.




                                                 2
The defendants have submitted videotape evidence, which shows what occurred next. See Dkt.

No. 36-2.

       Dorn, Pach, and Demers continued the strip-search. Dkt. No. 34, ¶¶26-35. DaSilva says

that Dingman and Sonntag were also present; Sonntag held the camera and Dingman assisted when

necessary. Dkt. No. 57, ¶¶3,5. The officers instructed DaSilva to kneel and face forward several

times. Dkt. No. 34, ¶¶26-27, 30, 32, 35. The defendants explain that the requirement to face

forward prevents “target glances,” where an inmate looks at officers to determine their

location/proximity in order to physically attack staff. Id., ¶49. DaSilva was mostly compliant with

the officers’ orders, but he looked around a few times and asked when he’d be able to wash his

face. Id., ¶¶27-28, 30. Demers responded that he’d be able to wash his face as soon as possible

as long as he remained compliant. Id., ¶28. Demers then cut DaSilva’s underwear from his body

and used the backside of his bladed hand to check DaSilva’s penis, scrotum, and buttocks for

contraband. Id., ¶¶29, 31. Demers also checked DaSilva’s mouth, tongue, lips, and gumline for

contraband. Id., ¶34.

       DaSilva received a “privacy wrap” for the escort to the showers and then to his cell in

Bravo 012. Id., ¶¶33, 36, 41. The defendants explain that it is common practice at the institution

to give an inmate an opportunity to quickly rinse their face after the use of OC spray; the inmate

can then do a more thorough rinse of their face once they return to their cell. Id., ¶40. The officers

escorted DaSilva through cell hall A to the showers to rinse the OC spray from his face. Id., ¶36.

Pach and Dorn instructed DaSilva to remain facing forward at all times while in the shower, they

explained that any sudden movements would be perceived as a threat to staff, and they told him

not to shake his head. Id., ¶37. Pach and Dorn remained holding DaSilva’s arms while he was in

the shower. Id., ¶38. DaSilva complained that the water from the shower caused OC spray to get



                                                  3
into his eyes, see Dkt. No. 57, ¶5, so his face was pat dried, see Dkt. No. 34, ¶39. DaSilva explains

that, from this point forward, he could not see very well. Dkt. No. 57, ¶5.

       Pach and Dorn remained holding DaSilva’s arms as he was escorted to Bravo 012. Dkt.

No. 34, ¶41. As they approached the stairs, Dorn told DaSilva to watch his step and step forward.

Id., ¶42. DaSilva complained he could not see, so Dorn attempted to tell DaSilva when to step

down to help him navigate the stairs. Id. DaSilva continued to look around, and Demers and Dorn

continued to tell DaSilva to face forward. Id., ¶43. DaSilva then shouted, “You gotta clean my

fucking eyes, man.” Id., ¶44.

       At this point, Pach and Dorn secured DaSilva’s body against the stairway wall. Id., ¶45.

Demers secured DaSilva’s head by placing one hand on DaSilva’s forehead and his other hand on

DaSilva’s chin and holding it while telling him to relax. Id. The defendants explain that this is a

trained technique staff use to prevent inmates from moving their head from side to side to target

glance or to resist. Id. Requiring inmates to face forward during escorts protects the officers from

headbutts and spitting. Demers then asked DaSilva multiple times if he understood the order to

face forward. Id., ¶46. DaSilva responded, “I’m not doing nothing, man.” Id., ¶47. Demers then

explained to DaSilva that he had turned toward staff despite being reminded to face forward several

times; they explained that DaSilva had failed to follow multiple directives to remain facing

forward. Id., ¶¶47-48.

       Pach and Dorn then escorted DaSilva the rest of the way to his cell while Demers secured

his head in accordance with the institution’s procedure. Dkt. No. 34, ¶50. Once they reached his

cell, the officers removed DaSilva’s handcuffs. Id., ¶51. Dingman told DaSilva to stop tensing

up his arms and to stop resisting. Id. Demers then asked DaSilva if he would listen to staff if they

released his head, and DaSilva replied yes. Id., ¶52. Demers released DaSilva’s head and told



                                                 4
him not to turn toward staff. Id. DaSilva was instructed to face forward and kneel so his leg

restraints could be removed. Id., ¶53. Staff then instructed DaSilva to face the cell wall until staff

left his cell. Id. DaSilva’s privacy wrap was removed, and he was given a kilt to wear. Id., ¶54.

DaSilva was then placed on control status. Id., ¶55.

       DaSilva states that, following the escort, he had bruises on his face, neck, arms, and

forehead from the incident. Dkt. No. 57, ¶10. He asked for medical care, and Ahlborg and Kacyon

examined him a short time later. Id., ¶11-15. DaSilva states that Ahlborg and Kacyon provided

inadequate medical care because they did not send him to the hospital to see a doctor. Id.

       DaSilva filed three inmate complaints through the Inmate Complaint Review System

related to the excessive force claims against Dorn, Demers, Pach, Sonntag, and Dingman. Dkt.

No. 34, ¶8. DaSilva did not file any inmate complaints related to the medical care claims against

Kacyon and Ahlborg. Id., ¶9.

                            SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). “Material facts” are those under the applicable substantive law that “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. All reasonable inferences are construed in favor of

the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party

opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show



                                                  5
that there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotations omitted).

                                            ANALYSIS

   A. Exhaustion of Administrative Remedies

       “[N]o action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until administrative remedies as are available are exhausted.” 42 U.S.C. §1997e(a). “To

satisfy the exhaustion requirement, an inmate must take each of the steps prescribed by the state’s

administrative rules governing prison grievances.” See Chambers v. Sood, 956 F.3d 979, 983 (7th

Cir. 2020) (citing Lockett v. Bonson, 937 F.3d 1016, 1025 (7th Cir. 2019)). “The primary

justification for requiring prisoners to exhaust administrative remedies is to give the prison an

opportunity to address the problem before burdensome litigation is filed.” Id. (citing Woodford v.

Ngo, 548 U.S. 81, 93-95 (2006); Schillinger v. Kiley, 954 F.3d 990, 995-96 (7th Cir. 2020)).

       Wisconsin has established the Inmate Complaint Review System (ICRS) to review inmate

grievances. Wis. Admin. Code §DOC 310.05. Inmates must file an inmate complaint with the

Institution Complaint Examiner (ICE) within 14 days of the relevant occurrence. Wis. Admin.

Code §DOC 310.07(2). An inmate who does not file an inmate complaint has not exhausted

administrative remedies. See, e.g., Streckenbach v. Meisner, 768 F. App’x 565, 569 (7th Cir. 2019)

(concluding that the district court “properly” determined that a plaintiff failed to exhaust his

remedies against the defendants when he “did not file any inmate complaints against them”).




                                                  6
         The defendants state that they are entitled to summary judgment with respect to the medical

care claims against Ahlborg and Kacyon because DaSilva did not file any inmate complaints

regarding his medical care. Although DaSilva concedes that he did not file an inmate complaint

related to his medical care, he asserts that the Court should excuse his error because it can be

inferred from his inmate complaints regarding his excessive force claims that Ahlborg and Kacyon

failed to provide insufficient medical care after the incident. See Dkt. No. 58, ¶9. Because

DaSilva’s inmate complaints do not reference any claim related to medical care from Ahlborg or

Kacyon, he failed to provide sufficient information to allow the institution to investigate and

provide a decision on an inmate grievance about DaSilva’s medical care. As a result, DaSilva

failed to his exhaust administrative remedies with respect to his medical care claims against

Ahlborg and Kacyon. Ahlborg and Kacyon are therefore entitled to summary judgment on this

basis.

    B. Excessive Force

         To survive summary judgment on an excessive force claim, DaSilva must present evidence

from which a reasonable jury could conclude that the defendants applied force maliciously and

sadistically to cause harm rather than in a good-faith attempt to maintain or restore discipline.

Caffey v. Maue, 679 F. App’x 487, 491-92 (7th Cir. 2017); see also Jackson v. Angus, 808 F.

App’x 378, 382 (7th Cir. 2020). The Court examines “(1) the need for the application of force; (2)

the relationship between the need and the amount of force that was used; (3) the extent of injury

inflicted; (4) the extent of the threat to the safety of staff and inmates, as reasonably perceived by

the responsible officials on the basis of the facts known to them; and (5) any efforts made to temper

the severity of a forceful response.” McCottrell v. White, 933 F.3d 651, 663 (7th Cir. 2019).




                                                  7
       DaSilva claims that there are several disputes of fact that preclude summary judgment. He

disputes the defendants’ version of events and states that the defendants “hit him on the right side

of his face;” “choked him;” “twisted his arms;” “pushed their fingers into [his] eyes;” and “hit

[him] head on.” Dkt. No. 57, ¶¶7-10. DaSilva also states that he was complying with “all” of the

defendants’ orders and describes the defendants’ demeanor as angry and increasingly

“aggressive.” Id.

       DaSilva’s assertions, however, are blatantly contradicted by videotape evidence. “When

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on summary judgment.” Scott v. Harris, 550 U.S. 372, 378 (2007). Videotape

evidence clearly shows DaSilva looking around (i.e. refusing to face forward) throughout the

video, including twice right before he was stabilized against the wall. See Dkt. No 36-2 at 7:40

and 7:45. DaSilva therefore was not complying with “all” of the defendants’ orders as he purports.

Further, at no point during the video do any of the defendants hit him on the right side of his face,

choke him, twist his arms, push their fingers into his eye, or hit him head on. At around eight

minutes into the video, Demers secures DaSilva’s head by placing one hand on his forehead and

one hand under his chin. See Dkt. No. 36-2 at 8:00. Demers’ hands are close to DaSilva’s eyes

given the proximity of the eyes to the forehead, but Demers does not push his fingers into DaSilva’s

eyes. No reasonable jury could watch the videotape and come to any other conclusion.

       DaSilva argues that, around ten minutes into the video, the defendants’ backs cover the

screen for about 30 seconds. See Dkt. No. 58, ¶51; see also Dkt. No. 36-2 at 9:59-10:35. He states

that the defendants intentionally did this to cover up their purported assault at his cell. However,




                                                 8
the brief moments when DaSilva is out of the camera’s view does not preclude summary judgment.

See, e.g., Boyd v. Pollard, 621 F. App’x 352, 355-56 (7th Cir. 2015).

       In Boyd, the plaintiff alleged that guards used excessive force during a cell extraction when

they body-slammed him onto a concrete floor, placed him in a chokehold, and hit him in the face

and head. Id. at 354. The defendants denied these allegations and a video confirmed most of the

defendant’s account, except for brief times when the plaintiff was out of the camera’s view. Id.

The Seventh Circuit recognized that certain portions of the video were inconclusive and that the

parties had presented different versions of the events. Id. But it nonetheless determined that “no

juror who viewed the video could reasonably conclude—given the professional behavior of [the

defendants] and minor injury sustained by [the plaintiff]—that the guards, when outside the

camera's view, attacked [the plaintiff].” Id. at 356.

       The same is true in this case.       The video clearly shows that the defendants acted

professionally throughout the escort. They calmly gave DaSilva instructions on what to do, and

they never yelled or screamed at him. Despite the fact that DaSilva was refusing the defendants’

orders to face forward throughout the incident, the defendants only used a minimal amount of force

to stabilize him against the wall when DaSilva began to yell and get frustrated. The video also

shows that the defendants used a trained technique to secure his head and body. While it may have

been uncomfortable to walk backwards while the head is secured, that discomfort was the result

of DaSilva’s resistance. Further, once they arrived at his cell, there are no sounds indicating that

the defendants were choking him, twisting his arms, or hitting him against the wall. It is clear

from viewing the videotape in its entirety that the officers’ use of force was reasonable. No

reasonable jury could credit DaSilva’s version of what happened and find in his favor.




                                                  9
       DaSilva briefly makes two other related but slightly different arguments. See Dkt. No. 56.

First, he states that Dorn touched his groin during the initial pat search when he located the balled-

up item in his pants. Id. at 6. Given that DaSilva admits that he placed his pills down his pants,

some incidental touching of his groin is reasonable. DaSilva should not have placed items down

his pants if he did not want officers to search his groin area. Second, DaSilva states that Dorn was

required to get “authorization” from a lieutenant before conducting a strip-search. Id. at 12. Dorn

states that he complied with this requirement, see Dkt. No. 34, ¶16, and DaSilva’s assertion to the

contrary is pure speculation. In any event, the requirement to get authorization for a strip-search

is a prison policy. Violation of prison policy does not establish a constitutional violation. See

Pulera v. Sarzant, 966 F.3d 540, 551 (7th Cir. 2020).

       Based on the record, no reasonable jury could credit DaSilva’s version of events and find

in his favor. The defendants are therefore entitled to summary judgment, and the Court will

dismiss this case. The Court will also deny DaSilva’s motions to expedite the case as unnecessary.

                                          CONCLUSION

       For these reasons, the defendants’ motion for summary judgment (Dkt. No. 32) is

GRANTED. The plaintiff’s motions to expedite the case (Dkt. Nos. 60-61) are DENIED as moot.

This case is DISMISSED. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 17th day of May, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 10
